286 S.W.3d 868 (2009)
STATE of Missouri, Respondent,
v.
Timothy O. WHITE, Appellant.
No. WD 69694.
Missouri Court of Appeals, Western District.
July 14, 2009.
*869 Margaret M. Johnston, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and MARK PFEIFFER, JJ.

ORDER
PER CURIAM:
Mr. Timothy White appeals his convictions of burglary, pursuant to section 569.160, and stealing, pursuant to section 570.030. He claims the trial court erred by denying his motion to suppress and by admitting the victims' identifications into evidence.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).